        Case 4:21-cv-00042-BMM Document 23 Filed 09/07/21 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 STUART BLACKMAN,
                                                          CV-21-42-GF-BMM
                           Plaintiff,

       vs.                                                        ORDER

 JOSEPH E. ALLYN & DOES 1-10,

                           Defendants.




                                INTRODUCTION

      Plaintiff Stuart Blackman (“Blackman”) asserts claims of negligence and

negligence per se pursuant to the Montana Residential Landlord Tenant Act against

Joseph E. Allyn (“Allyn”) and Does 1-10. (Doc. 4). Blackman alleges that while

renting an apartment in Cut Bank from Allyn in October of 2020, a fire started that

trapped and injured Blackman resulting in general and special damages. Id. at ¶¶ 1-

2. Blackman claims that apartment’s “faulty electrical components” caused the

fire. Id. at ¶ 5. Blackman claims that Allyn, or his agents, knew of these problems.

Id. In response to Blackman’s Complaint, Allyn filed a Motion to Dismiss on June

22, 2021. (Doc. 12 (citing Fed. R. Civ. P. 12(b)(6)).
        Case 4:21-cv-00042-BMM Document 23 Filed 09/07/21 Page 2 of 6



      Allyn argues in his Motion to Dismiss that the Complaint (Doc. 4) fails to

state facts “supporting a plausible claim for either of his causes of action.” (Doc.

13 at 5). Blackman counters that his complaint to meets the plausibility standard,

and in the event he falls short of the requirements, that he is entitled to amend his

Complaint. (Doc. 18 at 2, 5). The Court held a hearing on Allyn’s motion of

August 25, 2021.

                               LEGAL STANDARD

      Rule 8(a)(2) of the Federal Rules of Civil Procedure requires claimants to

include in their complaint “a short and plain statement of the claim showing that the

pleader is entitled to relief.” A motion to dismiss under Rule 12(b)(6) of the Federal

Rules of Civil Procedure tests the legal sufficiency of a complaint under the

plausibility pleading standard of Rule 8(a)(2). See Navarro v. Block, 250 F.3d 729,

732 (9th Cir. 2001). Dismissal proves appropriate under Rule 12(b)(6) where the

complaint fails to state a claim upon which relief can be granted. Mendiondo v.

Centinela Hospital Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).

      A court may dismiss a complaint “based on the lack of a cognizable legal

theory or the absence of sufficient facts alleged under a cognizable legal theory.”

Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). The complaint

must contain sufficient factual matter to state a claim for relief that is plausible on

its face to survive a Rule 12(b)(6) motion. Ashcroft v. Iqbal, 556 U.S. 662, 129 S.


                                              2
         Case 4:21-cv-00042-BMM Document 23 Filed 09/07/21 Page 3 of 6



 Ct. 1937 (2009). A claim is plausible on its face when “the plaintiff pleads factual

 content that allows the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.” Id. at 678. The plausibility standard does not

 require probability, but “asks for more than sheer possibility that defendant has acted

 unlawfully.” Id.

                                    DISCUSSION

I.   Whether Blackman’s Complaint pleads sufficient facts to meet the
     plausibility standard to survive Allyn’s Motion to Dismiss

       Allyn claims that Blackman’s complaint falls below the plausibility standard

 set forth in Iqbal because it states no facts to support claims of negligence or

 negligence per se. This Court sits in diversity jurisdiction and must apply the

 Federal Rules of Civil Procedure and state substantive rules. Med. Lab. Mgmt,

 Consultants v. Am. Broad. Companies, Inc., 306 F.3d 806, 812 (9th Cir. 2002); see

 also Hanna v. Plumer, 380 U.S. 460, 470-471 (1965). Accordingly, Rule 8(a) of

 the Federal Rules of Civil Procedure governs the sufficiency of the pleading while

 Montana state laws govern the substance of the claims themselves.

       “Under Montana Law, a negligence action requires proof of four elements:

 existence of a duty; breach of duty; causation; and damages.” Oberson v. U.S.

 Dep’t of Agric., Forest Serv., 514 F.3d 989, 999 (9th Cir. 2008) (citing Gentry v.

 Douglas Hereford Ranch, Inc., 290 Mont. 126, 962 P.2d 1205, 1209 (1998)).

 Blackman thus holds the burden of alleging facts in his Complaint to “raise

                                               3
         Case 4:21-cv-00042-BMM Document 23 Filed 09/07/21 Page 4 of 6



reasonable inference” that establish Allyn’s liability in regards to the elements of

negligence and negligence per se to meet Iqbal’s plausibility standard. Fed. Rules.

Civ. P. 8(a); Iqbal, 556 U.S. at 678. Blackman meets his burden.

      Blackman alleges that Allyn owned the premises that Blackman was leasing

at the time of the fire. (Doc. 4 at ¶¶ 3-4). Blackman alleges that Allyn, or Allyn’s

agents, allegedly knew of hazardous faulty electrical components on the premises.

Id. at ¶ 5. Blackman further alleges that the faulty electrical components caused the

fire. Id. And finally, Blackman claims that he sustained injuries in the fire. Id. at ¶

2. Each of these facts, although only preliminary evidence of negligence, point

directly to the elements of Blackman’s claims. In alleging these facts, Blackman

did more than state “labels and conclusions,” formulaically recite the elements of a

cause of action, and “create [] suspicion of a legally cognizable right of action.”

Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1965, (2007); see also 5 Charles

Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1216 (3d ed.

2021).

      Taken as true, the facts alleged in Blackman’s Complaint raise a reasonable

inference that Allyn stands responsible for the damages resulting from the fire.

Iqbal, 556 U.S. at 679. It is undisputed that landlords owe a duty to tenants to keep

the leased premises safe and warn of any hidden dangers. Richardson v. Corvallis

Public School Dist. No. 1, 286 Mont. 309, 321 (1997). Blackman’s allegations of

                                               4
        Case 4:21-cv-00042-BMM Document 23 Filed 09/07/21 Page 5 of 6



Allyn, or Allyn’s agents, knowing of the faulty electrical components on the

premises infers a breach. The Complaint explicitly states the elements of causation

and damages. (Doc. 4 at ¶¶ 2, 5). Accordingly, the facts alleged infer both

negligence under Montana case law and negligence per se under the Montana

Residential Landlord Tenant Act. Blackman’s claims are not merely possible, but

plausible. Iqbal, 556 U.S. at 678.

      Allyn’s claim that more facts are needed for the Complaint to be sufficient is

misplaced. Negligence and negligence per se claims do not fall under the

heightened pleading standard in Fed. R. Civ. P. 9(b), which requires a plaintiff to

allege particular facts when pleading fraud or mistake. See Iqbal, 556 U.S. at 686.

Absent an investigation of the causes of the fire, Blackman has pleaded

preliminary facts that raise reasonable inference of Allyn’s liability that render his

claim plausible on its face. The factual record is not yet fully developed and

discovery will fill the factual gaps to which the parties can move for summary

judgment when the time comes. Until then, a decision to dismiss is premature.

      In sum, taking all factual allegations as true, Blackman’s Complaint states

enough facts to “state a claim of relief that is plausible on its face” and survives

Allyn’s Motion to Dismiss (Doc. 12).




                                              5
     Case 4:21-cv-00042-BMM Document 23 Filed 09/07/21 Page 6 of 6



                                 ORDER

    Accordingly, IT IS ORDERED that Allyn’s Motion to Dismiss (Doc. 12) is

DENIED.

    Dated this 7th day of September, 2021.




                                        6
